UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 December 22, 2011 Date of Report (date of earliest event reported) AVISTAR COMMUNICATIONS CORPORATION (Exact name of Registrant as specified in its charter) Delaware 000-31121 88-0463156 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 1875 S. Grant Street, 10th Floor, San Mateo, California94402 (Address of principal executive offices, including zip code) (650) 525-3300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement Effective as of December 22, 2011, Avistar Communications Corporation (“Avistar”), as borrower, entered into the following agreements with JP Morgan Chase Bank, N.A. (the “Bank”), as lender: (i) the third amended and restated revolving credit promissory note agreement, (ii) the third amended and restated collateral agreement, and (iii) the fifth amended and restated security agreement. The amended agreements related to the renewal of a line of credit with the Bank, which Avistar may draw upon during the term of the note to fund its business operations (the “Credit Facility”). Also, effective as of December 22, 2011, Gerald J. Burnett, Chairman of Avistar, and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust entered into the fourth amended and restated guaranty with the Bank pledging personal assets as collateral for the Credit Facility. The amended agreements extended the maturity date of the note from December 22, 2011 to December 22, 2012 for a line of credit up to $8.0 million from December 22, 2011 through and including March 13, 2012, and then reduced the line of credit to $6.0 million from and after March 14, 2012 through the maturity date on December 22, 2012.As of December 22, 2011, the total principal amount borrowed by Avistar under the Credit Facility was $8.0 million. The Credit Facility is subject to customary terms and conditions, including several reporting and non-financial covenants.As security for the payment of its obligations under the Credit Facility, Avistar granted JPMorgan a security interest in and right of setoff against substantially all of the assets of Avistar, tangible and intangible. The repayment of funds borrowed and interest accrued under the Credit Facility is also personally guaranteed by Gerald J. Burnett, Chairman of Avistar, and The Gerald J. Burnett and Marjorie J. Burnett Revocable Trust, who has pledged personal assets as collateral for the Credit Facility. The foregoing description of the Credit Facility as amended, does not purport to be complete and is qualified in its entirety by the terms and conditions of the amended and restated revolving credit promissory note, the amended and restated collateral agreement, the amended and restated security agreement, the amended and restated guaranty, and subsequent amendments and restatements, which were filed as exhibits to Avistar’s Annual Report on Form 10-K for the years ended December 31, 2006 to 2010, and Quarterly Report on Form 10-Q for quarters ended March 31 and September 30, 2011, and the amendments thereto which are expected to be filed as exhibits to Avistar’s Annual Report on Form 10-K for the year ending December 31, 2011. Section 2 – Financial Information Item 2.01.Completion of Acquisition or Disposition of Assets In connection with the Credit Facility described above, as security for the payment of Avistar’s obligations under the Credit Facility, Avistar pledged, assigned and granted to the Bank a security interest in, and right of setoff against, substantially all of the assets of Avistar, tangible and intangible.Item 1.01 of this Report on Form 8-K is incorporated by reference into this Item 2.01. Item 2.03.Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant Item 1.01 of this Report on Form 8-K describes Avistar’s extension of a 12 month revolving credit facility agreement and is incorporated by reference into this Item 2.03. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AVISTAR COMMUNICATIONS CORPORATION Date: December 23, 2011 By: /s/Elias MurrayMetzger Elias MurrayMetzger Chief Financial Officer, Chief Administrative Officer and Corporate Secretary
